07/09/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0006


                                       DA 21-0006


 IN RE THE MARRIAGE OF:

 JOHNETTE GAY JONES WATKINS,

             Petitioner and Appellant,
                                                                    ORDER
       and

 CHARLES EDWARD WATKINS,

             Respondent and Appellee.



      Upon counsel for Appellant's rnotion for extension oftirne to file the reply brief and
good cause appearing,
      IT IS HEREBY ORDERED that Appellant's reply brief shall be filed on or before
July 28, 2021.
      No further extensions will be granted.
                   q`t"_
      DATED this t day ofJuly, 2021.
                                                For the Court,




                                                        ./j        Zebfl
                                                          Chief Justice